Claimant lost the sight of his right eye. There was testimony that the eye was myopic and that while moving some ladders he felt something in his eye; he rubbed it, and about four hours later, while working on a scaffold, he felt a sharp pain in his eye. He finished his work and continued working for a few days thereafter when he went to the hospital and was operated on for a detachment of the retina. There was proof that the myopia was a contributing cause of the detachment and that claimant did not in any way fall or strike himself, but simply that while at work he felt the sensation in his eye.
Decision unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ.